On the merits.
Under the constraint imposed by the court an agreement was made. The object of the suit was the recovery of two mortgage notes, of $3,000 and $5,000 respectively, held by the Workingmen’s Bank, which Lacoste alleged he had pledged to the bank as collateral to secure his own note of $4,000 given to the bank for borrowed money. He alleged that aftei-wards he was fradulently induced to sign a notarial act, and a note, whereby with others he solidarily obligated himself for $13,000, and pledged the above named collaterals for its payment. The case turned on the fact whether fraud had been used, the evidence thereon having been reviewed, the court held with the lower judge against the plaintiff.
Spencer, J., delivered the opinion affirming the judgment.